DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/21.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The amendment to the specification filed 6/2/21 has been entered.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, it is not clear how the sensing paths recited in line 3 are related to the diode sensor recited in line 2; and it is not clear if the “value of a fractional mirror ratio” recited in the last line is related to the fractional currents recited in line 4.
In claims 5 and 6, --are-- should be added “currents” in respective line 2.
In claim 7, “the fractional currents” should be replaced with --the value of a fractional mirror ratio-- in line 2.
In claim 8, it is not clear how the excitation currents recited in line 3 are related to the diode temperature sensor recited in line 2; the structural relationship between the pair of nodes recited in line 5 and the excitation circuitry recited in line 3 is not clear; there is lack of antecedent basis in the claim for “the at least two voltage changes” in line 10; and it is not clear if the “value of a fractional mirror ratio” recited in the last line is related to the fractional currents recited in line 4.
In claim 11, it is not clear if the “fractional mirror ratio” recited in the last two lines is referring to the fractional mirror ratio recited in the last line of base claim 8.
	In claim 15, --circuitry-- should be added after “logic” in line 1.
Claims 2-4, 9, 10, and 12-14 are objected to for being dependent on an objected base claim.
 	Appropriate correction is required.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:

A sensing circuitry for operable coupling with a remote diode temperature sensor, comprising an excitation circuitry configured to emit one or more excitation currents, wherein at least some of the one or more excitation currents are fractional currents; and a measurement logic circuitry configured to determine a temperature responsive to, at least in part, the at least two voltage changes and the fractional a value of a fractional mirror ratio (claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/4/21